Title: To Alexander Hamilton from William Seton, 3 August 1792
From: Seton, William
To: Hamilton, Alexander



Sir
Bank of New York3rd. Augt. 1792.

I am honoured with a letter from your Department of the 1st, inst. respecting the payments that have been made thro’ this Institution by your desire to Messrs. Beach & Canfield—the only sums paid to them were 4350 Dollars on the 29th May & 3630 92/100 on the 29th. June
Agreeably to your desire no further payments shall be made to them till I receive your special Direction.
I have the honour to be with the greatest respect sir Your obedt. humble servt
Alex Hamilton Esqr.
Secretary of the Treasury of the United states
